DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




  	Claims 1, 2, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaka (US 2015/0256778 A1).

  	As per claim 1, Kusaka discloses an image sensor (fig. 26, image sensor 212) comprising:
  	a pixel array (fig. 26, pixel array unit 40) including a plurality of unit pixels and configured to generate a plurality of analog pixel signals in response to incident light (para 0148);
  	an analog-to-digital conversion block (fig. 26, column A/D conversion device 42) including a plurality of analog-to-digital converters that are connected to a plurality of columns of the pixel array and configured to convert the plurality of analog pixels signals into a plurality of digital signals (fig. 26, column A/D conversion device 42 is comprised of a plurality of ADC’s 23(1) – 23(n), and is connected to pixel array unit 40); and 
  	an output block (fig. 26, second column switch device 43) including a plurality of output circuits that are connected to the plurality of analog-to-digital converters and configured to control output timings of the plurality of digital signals (fig. 26, second column switch device 43 is comprised of a plurality of M switches 24 (1,2) through 24 (2M-1, 2M), para 0153), 
  	wherein each of the plurality of output circuits (fig. 26, M switches 24 (2M-1, 2M) is connected to two or more output lines to simultaneously output two or more bits of a digital signal among the plurality of digital signals (fig. 26, M switches 24 (2M-1, 2M) have 2 output lines from each M switch 24 denoted by Q (2M-1, 2M) a and Q (2M-1, 2M) b, para 0156). 

  	As per claim 2, Kusaka further discloses the image sensor of claim 1, wherein an analog operation performed by the analog-to-digital conversion block and a data transmission operation performed by the output block do not overlap each other (fig. 26, image sensor 212, column A/D conversion device 42 and second column switch device 43 (i.e. output block) do not overlap each other). 

  	As per claim 17, Kusaka further discloses an electronic system (fig. 1, digital still camera 201) comprising:
  	an image sensor configured to generate a plurality of digital signals in response to 10incident light (fig. 1, image sensor 212); and 
  	a controller configured to control an operation of the image sensor (fig. 1, body drive control device 214, para 0065), 
  	wherein the image sensor comprises: 
  	a pixel array including a plurality of unit pixels and configured to generate a plurality of analog pixel signals in response to the incident light;  
  	15an analog-to-digital conversion block including a plurality of analog-to-digital converters that are connected to a plurality of columns of the pixel array and configured to convert the plurality of analog pixel signals into the plurality of digital signals; and 
  	an output block including a plurality of output circuits that are connected to the plurality of analog-to-digital converters and configured to control output timings of the plurality 20of digital signals, 


  	As per claim 18, Kusaka further discloses a method of operating an image sensor comprising a pixel array comprising a plurality of unit pixels, the method comprising: 
  	generating a plurality of analog pixel signals in response to incident light;  
  	5converting the plurality of analog pixel signals into a plurality of digital signals; and 
  	controlling output timings of the plurality of digital signals in response to a plurality of read enable signals such that two or more bits of a digital signal to be output among the plurality of digital signals are simultaneously output via two or more output lines connected to one column among a plurality of columns of the pixel array (claim limitations have been discussed and rejected, see claim 1 above). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


4.  	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US 2015/0256778 A1) in view of Taura (US 2009/0109315 A1). 

As per claim 15, the image sensor of claim 1, wherein a first analog-to-digital converter among the plurality of analog-to-digital converters includes: 
a first comparator configured to compare a first analog pixel signal among the plurality 41Attorney Docket No. 8054S-1274 (CY5091US)of analog pixel signals with a ramp signal to generate a first comparison signal; and 
a first counter configured to count a level transition timing of the first comparison signal to generate a first digital signal among the plurality of digital signals.

Kusaka fails to teach the limitations as recited above in claim 15. However, Taura discloses a solid-state imaging device comprising a column AD circuit 25 comprising a comparator 252 comparing an analog pixel input from unit pixels 3 and a ramp signal from reference signal generator 27 as well as a counter unit 254 for generating count data and storing the count data (i.e. digital signal) generated from the comparator (Taura, fig. 2a, column AD circuit 25, comparator 252, counter unit 254, reference signal generator 27, para 0098-0102). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kusaka in 

As per claim 16, the combined teachings of Kusaka in view of Taura, as a whole, further disclose the image sensor of claim 15, further comprising: 
a ramp signal generator configured to generate the ramp signal (Taura, fig. 2a, column AD circuit 25, reference signal generator 27). 


Allowable Subject Matter
5.  	Claims 3-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697